
	

113 HR 5638 IH: To allow railroad employees to remain on duty as necessary to clear a blockage of vehicular traffic at grade crossings.
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5638
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Petri (for himself, Mr. Sensenbrenner, and Mr. Duffy) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To allow railroad employees to remain on duty as necessary to clear a blockage of vehicular traffic
			 at grade crossings.
	
	
		1.Grade crossing exception
			(a)AmendmentChapter 211 of title 49, United States Code, is amended by inserting at the end the following new
			 section:
				
					21110.Grade crossing exception.Employees may be allowed to remain or go on duty for a period in excess of the limitations
			 established under this chapter to the extent necessary to clear a blockage
			 of vehicular traffic at a grade crossing..
			(b)Table of sectionsThe table of sections for such chapter 211 is amended by inserting at the end the following new
			 item:
				
					
						21110. Grade crossing exception..
			
